DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an additive manufacturing device, classified in B29C64/118.
II. Claims 10-12, drawn to an additive manufacturing method, classified in B33Y10/00.
III. Claims 13-14, drawn to a profile rod, classified in B33Y70/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand, or such as extrusion apparatus.
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case that the product as claimed can be made by another and materially different apparatus such as extrusion apparatus that does not requires a material magazine and an infeed installation. 
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case that the product as claimed can be made by another and materially different process such as extrusion molding process.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A.    the inventions have acquired a separate status in the art in view of their different/separate classification;
B.    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
C.    the inventions require a different field of search (as defined in MPEP § 808.02; for example, searching different classes/subclasses or electronic resources, or employing different search queries);
D.    the prior art applicable to one invention would not likely be applicable to another invention;
E.    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
During a telephone conversation with Kevin Guynn on 09/15/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 10-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-9 and 13-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Duis (US 2018/0079135 – of record).
Regarding claim 10, Duis teaches an additive manufacturing method for producing a component layer by layer (a three-dimensional object) (see Fig. 1; [0017-0019]), wherein said method comprises the following steps:
a) pre-tailoring at least one profile rod ((8), (18) and (28)) to correspond to at least one material layer of a plurality of material layers which conjointly form the component (see Figs. 1-3;[0059-0063]);
b) generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass (i.e. heating the rod elements build material (28) by heating elements; see [0018-0022] and  [0063]) and applying the molten mass to a printing bed (25) or a preceding material layer (see Figs. 2-3; [0062-0063]); and c) carrying out step b) until the material layers form the component (see [0017] and [0063]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duis (US 2018/0079135 – of record) as applied to claim 10 above, and further in view of Bracha (US 2020/0016840 – of record).
Regarding claim 11, Dius further teaches the manufacturing method, wherein a first profile rod (8) from a first profile rod material, and a second profile rod (8) from a second profile rod material (see Fig. 1; [0044]) but Dius is silent on the second profile rod material is dissimilar to the first profile rod material, are pre- tailored in step a. 
In the same field of endeavor, 3D printing, Bracha teaches 3D printing method for 3D printing method includes providing a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material (see Fig. 1;[0021],[0027] and [0032]).  Since Dius teaches that is desirable to have the composition of the build material changed by blending different polymers and fillers (see [0044]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Dius with the second profile rod material is dissimilar to the first 
Regarding claim 12, Dius further teaches the method, wherein a first material layer from a first profile rod (8) is generated in step b) (see Fig. 1; [0022-0023] and [0044]), but Dius is silent on the wherein a second material layer from a second profile rod is generated on the first material layer.
In the same field of endeavor, 3D printing, Bracha teaches 3D printing method for 3D printing method includes providing a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material, wherein a second material layer from a second profile rod is generated on the first material layer (see Figs. 1-3A;[0021],[0027] , [0032] and [0039]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Dius with a second material layer from a second profile rod is generated on the first material layer as taught by Bracha for the purpose of obtaining a 3d object that has various properties based on different build material (see [0027] of Bracha).

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracha (US 2020/0016840 – of record) alone/or further in view of Duis (US 2018/0079135 – of record).
Regarding claim 10, Bracha teaches an additive manufacturing method for producing a component layer by layer (see Fig. 1; [0003]), wherein said method comprises the following steps:
a) pre-tailoring at least one profile rod (112) to correspond to at least one material layer (170) of a plurality of material layers ((170) and (180)) which conjointly form the component (see Fig.1;[0026] and [0032]).
Bracha further teaches b) generating the material layer from the pre-tailored profile rod (170) using a printing head (140) for printing the 3D model (see Fig. 3;[0021] and [0032]), but Bracha does not explicitly teaches generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass. However, since Bracha teaches that generating the material layer from the pre-tailored profile rod (170) comprises passing the material layer from the pre-tailored profile rod (170) to 
 a printing head (140) for printing a 3D model and depositing the mass of rod material (170) to a printing bed (160) (see Fig. 3;[0021]), it would have been obvious to one having ordinary skill in the art at the time In addition, in the same field of endeavor, 3D printing, Duis teaches an additive manufacturing method for producing a component (a three-dimensional object) layer by layer (see Fig. 1; [0017-0019]), wherein said method comprises the a) pre-tailoring at least one profile rod ((8), (18) and (28)) to correspond to at least one material layer of a plurality of material layers which conjointly form the component (see Figs. 1-3;[0059-0063]); b) generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass (i.e. heating the rod elements build material (28) by heating elements; see [0018-0022] and  [0063]) and applying the molten mass to a printing bed (25) or a preceding material layer (see Figs. 2-3; [0062-0063]); and c) carrying out step b) until the material layers form the component (see [0017] and [0063]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an additive manufacturing method as taught by Bracha with generating the material layer from the pre-tailored profile rod by melting the profile rod into a molten mass as taught by Dius in order to facilitate/expedite the deposition of the build materials layer into the platform.
Regarding claim 11, Bracha further teaches the manufacturing method, wherein a first profile rod (170) from a first profile rod material, and a second profile rod (180) from a second profile rod material which is dissimilar to the first profile rod material, are pre- tailored in step a) (see Fig. 3; [0027]).
Regarding claim 12, Bracha further teaches the manufacturing method, wherein a first material layer from a first profile rod (170) is generated in step b), wherein a second material layer from a second profile rod (180) is generated on the first material layer (see Figs. 1-3A;[0021],[0027] , [0032] and [0039).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743